DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 15 November 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Response to Arguments
4.  Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2020/0322378 A1 in view of Araki et al US 2003/0056097 A1 (hereinafter Araki).
As to claim 1, Yang discloses a computer-implemented method comprising: 
receiving, by an authentication device, from a client device and via a network device, a plurality of passcode packets as part of a request to be authenticated by the authentication device (i.e. plurality of packets sent by the client device for authentication) [0055].
Yang does not teach recording, by the authentication device, a sequence of port identifiers corresponding to respective ports of the network device via which the plurality of passcode packets is received.  Yang does not teach authenticating, by the authentication device, the client device based on the sequence of port identifiers. 
Araki teaches recording, by the authentication device, a sequence of port identifiers corresponding to respective ports of the network device via which the plurality of passcode packets is received (i.e. port manager manages the port numbers of a plurality of ports the server has) [0035] (i.e. port numbers 5000 to 5002 of ports P2 to P4 are stored) [0039].  Yang does not teach authenticating, by the authentication device, the client device based on the sequence of port identifiers (i.e. authenticating based on the port numbers) [0042-0044].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang so that it would have been recorded, by the authentication device, a sequence of port identifiers corresponding to respective ports of the network device via which the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Yang by the teaching of Araki because it reduces the risk that a malicious third party will use freely the resources and other services that a server has [0007].
As to claim 7, Araki teaches the computer-implemented method of claim 1, wherein the authenticating the client device further comprises determining that the sequence of port identifiers matches a preconfigured sequence of port identifiers or a generated sequence of port identifiers generated by an algorithm (i.e. determines whether all of the n numbers of authentication ports have been accessed) [0043]. 
6.  Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2020/0322378 A1 and Araki et al US 2003/0056097 A1 (hereinafter Araki) as applied to claim 1 above, and further in view of Wu et al US 2007/0115937 A1 (hereinafter Wu).
As to claim 2, the Yang-Araki combination does not teach the computer-implemented method of claim 1, further comprising recording respective transmission delay durations between the transmission of the plurality of the passcode packets, wherein the authenticating is further based on the respective transmission delay durations. 
Wu teaches recording respective transmission delay durations between the transmission of the plurality of the passcode packets (i.e. delay in the parameter list) [0022], wherein the authenticating is further based on the respective transmission delay durations (i.e. comparing the time delay of the data packet with that in the parameter list in order to determine whether the time delay of the data packet is normal) [0022].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Araki combination so that respective transmission delay durations would have been recorded between the transmission of the plurality of the passcode packets, wherein the authenticating would have further based on the respective transmission delay durations.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Araki combination by the teaching of Wu because it helps check quality of transmission of data [0001].
7.  Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2020/0322378 A1 and Araki et al US 2003/0056097 A1 (hereinafter Araki) as applied to claim 1 above, and further in view of Gauvreau et al US 2005/0138352 A1 (hereinafter Gauvreau).
As to claim 3, the Yang-Araki combination does not teach the computer-implemented method of claim 1, wherein the authenticating is further based on authenticating a signature or payload value within at least one of the plurality of passcode packets.
Gauvreau teaches that the authenticating is further based on authenticating a signature or payload value within at least one of the plurality of passcode packets (i.e. authenticating signatures of packets) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Araki combination so that the authenticating would have been further based on authenticating a signature or payload value within at least one of the plurality of passcode packets.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Araki combination by the teaching of Gauvreau because signatures provides a more secure manner in which to authenticate packets [0013].
8.  Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2020/0322378 A1 and Araki et al US 2003/0056097 A1 (hereinafter Araki) as applied to claim 1 above, and further in view of Pemble U.S. Patent No. 7,257,469 B1.
As to claim 4, the Yang-Araki combination does not teach the computer-implemented method of claim 1, further comprising updating a feature available in an avionics system based on the authenticating. 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Araki combination so that a feature available in an avionics system would have been updated based on the authenticating. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Araki combination by the teaching of Pemble because it helps for delivering updates to an avionics device or system [column 1, lines 6-9].
9.  Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2020/0322378 A1 and Araki et al US 2003/0056097 A1 (hereinafter Araki) as applied to claim 1 above, and further in view of Von Bokern et al US 2014/0181893 A1 (hereinafter Von Bokern).
As to claim 5, the Yang-Araki combination does not teach the computer-implemented method of claim 1, further comprising establishing a secure session with the client device based on the authenticating the client device. 
Von Bokern teaches establishing a secure session with the client device based on the authenticating the client device (i.e. secure session is based on identity verification of the client device) [0066]. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Araki combination by the teaching of Von Bokern because it helps protect data during communications [0002].
10.  Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2020/0322378 A1 and Araki et al US 2003/0056097 A1 (hereinafter Araki) as applied to claim 1 above, and further in view of Bentley et al US 2016/0065655 A1 (hereinafter Bentley).
As to claim 6, the Yang-Araki combination does not teach receiving a command packet from the client device, wherein the authenticating is further based on the port identifier from which the command packet is received.  The Yang-Araki combination does not teach executing one or more instructions included in the command packet based on the authenticating. 
Bentley teaches receiving a command packet from the client device (i.e. command packet from client computing device) [0126], wherein the authenticating is further based on the port identifier from which the command packet is received (as discussed above).  Bentley teaches executing one or more instructions included in the command packet based on the authenticating (i.e. executing command) [0126]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Araki combination so that a command packet would have been received from the client device, wherein the authenticating would have been further based on the port identifier from which the command packet was received.  One or more instructions would have been executed included in the command packet based on the authenticating. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Araki combination by the teaching of Bentley because it helps prevent localized restrictions that may constrain an ability of a computing device to perform various operations [0002].
11.  Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2020/0322378 A1 in view of Wu et al US 2007/0115937 A1 (hereinafter Wu).
As to claim 8, Yang discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a computing device to cause the computing device to perform operations comprising: 
receiving, from a client device and via a network device, a plurality of passcode packets as part of a request to be authenticated by the computing device; 
Yang does not teach recording a sequence of respective transmission delay durations between the transmission of the plurality of the passcode packets.  Yang does not teach authenticating the client device based on the sequence of transmission delay durations. 
Wu teaches recording a sequence of respective transmission delay durations between the transmission of the plurality of the passcode packets (i.e. delay in the parameter list) [0022].  Wu teaches authenticating the client device based on the sequence of transmission delay durations (i.e. comparing the time delay of the data packet with that in the parameter list in order to determine whether the time delay of the data packet is normal) [0022].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Yang so that respective transmission delay durations would have been recorded between the transmission of the plurality of the passcode packets, wherein the authenticating would have further based on the respective transmission delay durations.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Yang by the teaching of Wu because it helps check quality of transmission of data [0001].
12.  Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2020/0322378 A1 and Wu et al US 2007/0115937 A1 (hereinafter Wu) as applied to claim8 above, and further in view of Araki et al US 2003/0056097 A1 (hereinafter Araki).
As to claim 9, the Yang-Wu combination does not teach the computer program product of claim 8, wherein the operations further comprise recording a sequence of port identifiers corresponding to respective ports of the network device via which the plurality of passcode packets is received, wherein the authenticating is further based on the sequence of port identifiers. As to claim 10, the Yang-Wu combination does not teach the computer program product of claim 9, wherein the authenticating the client device further comprises determining that the sequence of port identifiers matches a preconfigured sequence of port identifiers or a generated sequence of port identifiers generated by an algorithm. 
Araki teaches the operations further comprise recording a sequence of port identifiers corresponding to respective ports of the network device via which the plurality of passcode packets is received (i.e. port manager manages the port numbers of a plurality of ports the server has) [0035] (i.e. port numbers 5000 to 5002 of ports P2 to P4 are stored) [0039], wherein the authenticating is further based on the sequence of port identifiers (i.e. the recorded port identifiers are used during subsequent authentication) [0044]. Araki teaches the computer program product of claim 9, wherein the authenticating the client device further comprises determining that the sequence of port identifiers matches a preconfigured sequence of port identifiers or a generated sequence of port identifiers generated by an algorithm (i.e. authenticating based on the port numbers) [0042-0044]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Wu combination so that the operations would have further comprised recording a sequence of port identifiers corresponding to respective ports of the network device via which the plurality of passcode packets was received, wherein the authenticating would have been further based on the sequence of port identifiers. The authenticating the client device would have further comprised determining that the sequence of port identifiers matched a preconfigured sequence of port identifiers or a generated sequence of port identifiers generated by an algorithm. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Wu combination by the teaching of Araki because it reduces the risk that a malicious third party will use freely the resources and other services that a server has [0007].
13.  Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2020/0322378 A1 and Wu et al US 2007/0115937 A1 (hereinafter Wu) as applied to claim 8 above, and further in view of Gauvreau et al US 2005/0138352 A1 (hereinafter Gauvreau).
As to claim 11, the Yang-Wu combination does not teach the computer program product of claim 8, wherein the authenticating is further based on authenticating a signature or payload value within at least one of the plurality of passcode packets.
Gauvreau teaches that the authenticating is further based on authenticating a signature or payload value within at least one of the plurality of passcode packets (i.e. authenticating signatures of packets) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Wu combination so that the authenticating would have been further based on authenticating a signature or payload value within at least one of the plurality of passcode packets.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Wu combination by the teaching of Gauvreau because signatures provides a more secure manner in which to authenticate packets [0013].
14.  Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2020/0322378 A1 and Wu et al US 2007/0115937 A1 (hereinafter Wu) as applied to claim 8 above, and further in view of Pemble U.S. Patent No. 7,257,469 B1.
As to claim 12, the Yang-Wu combination does not teach the computer program product of claim 8, wherein the operations further comprise updating a feature available in an avionics system based on the authenticating. 
Pemble teaches updating a feature available in an avionics system based on the authenticating (i.e. the authorization codes enables for updating the avionics device) [column 7, lines 24-34]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Wu combination so that a feature available in an avionics system would have been updated based on the authenticating. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Wu combination by the teaching of Pemble because it helps for delivering updates to an avionics device or system [column 1, lines 6-9].
15.  Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2020/0322378 A1 and Wu et al US 2007/0115937 A1 (hereinafter Wu) as applied to claim 8 above, and further in view of Von Bokern et al US 2014/0181893 A1 (hereinafter Von Bokern).
As to claim 13, the Yang-Wu combination does not teach the computer program product of claim 8, wherein the operations further comprise establishing a secure session with the client device based on the authenticating the client device. 
Von Bokern teaches establishing a secure session with the client device based on the authenticating the client device (i.e. secure session is based on identity verification of the client device) [0066]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Wu combination so that a secure session would have been established with the client device based on the authenticating the client device. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Wu combination by the teaching of Von Bokern because it helps protect data during communications [0002].
16.  Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2020/0322378 A1 and Wu et al US 2007/0115937 A1 (hereinafter Wu) as applied to claim 8 above, and further in view of Bentley et al US 2016/0065655 A1 (hereinafter Bentley).
As to claim 14, the Yang-Wu combination does not teach receiving a command packet from the client device, wherein the authenticating is further based on a port identifier from which the command packet is received.  The Yang-Wu combination does not teach executing one or more instructions included in the command packet based on the authenticating. 
Bentley teaches receiving a command packet from the client device (i.e. command packet from client computing device) [0126], wherein the authenticating is further based on the port identifier from which the command packet is received (as discussed above).  Bentley teaches executing one or more instructions included in the command packet based on the authenticating (i.e. executing command) [0126]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Wu combination so that a command packet would have been received from the client device, wherein the authenticating would have been further based on the port identifier from which the command packet was received.  One or more instructions would have been executed included in the command packet based on the authenticating. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Wu combination by the teaching of Bentley because it helps prevent localized restrictions that may constrain an ability of a computing device to perform various operations [0002].
17.  Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2020/0322378 A1 in view of Araki et al US 2003/0056097 A1 (hereinafter Araki) and Wu et al US 2007/0115937 A1 (hereinafter Wu).
As to claim 15, Yang discloses a system comprising: 
a processor [0052], a computer readable memory [0052], a non-transitory computer readable storage medium associated with a computing device [0052], and program instructions executable by the computing device to cause the computing device to perform operations comprising: 
receiving, from a client device and via a network device, a plurality of passcode packets as part of a request to be authenticated by the computing device (i.e. plurality of packets sent by the client device for authentication) [0055].
Yang does not teach recording a sequence of respective transmission delay durations between the transmission of the plurality of the passcode packets.  Yang does not teach recording a sequence of port identifiers corresponding to respective ports of the network device via which the plurality of passcode packets is received.  Yang does not teach authenticating the client device based on the sequence of transmission delay durations and the sequence of port identifiers. 
Wu teaches recording a sequence of respective transmission delay durations between the transmission of the plurality of the passcode packets (i.e. delay in the parameter list) [0022].  Wu teaches authenticating the client device based on the sequence of transmission delay durations (i.e. comparing the time delay of the data packet with that in the parameter list in order to determine whether the time delay of the data packet is normal) [0022]. 
Araki teaches recording a sequence of port identifiers corresponding to respective ports of the network device via which the plurality of passcode packets is received (i.e. port manager manages the port numbers of a plurality of ports the server has) [0035] (i.e. port numbers 5000 to 5002 of ports P2 to P4 are stored) [0039].  Araki teaches authenticating the client device based on the sequence of port identifiers (i.e. the recorded port identifiers are used during subsequent authentication) [0044]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Yang so that a sequence of respective transmission delay durations would have been recorded between the transmission of the plurality of the passcode packets.  A sequence of port identifiers would have been recorded corresponding to respective ports of the network device via which the plurality of passcode packets was received.  The client device would have been authenticated based on the sequence of transmission delay durations and the sequence of port identifiers. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Yang by the teaching of Araki because it reduces the risk that a malicious third party will use freely the resources and other services that a server has [0007].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Yang by the teaching of Wu because it helps check quality of transmission of data [0001].
As to claim 16, Araki teaches the system of claim 15, wherein the authenticating the client device further comprises determining that the sequence of port identifiers matches a preconfigured sequence of port identifiers or a generated sequence of port identifiers generated by an algorithm (i.e. the recorded port identifiers are used during subsequent authentication) [0044]. 
18.  Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2020/0322378 A1, Araki et al US 2003/0056097 A1 (hereinafter Araki) and Wu et al US 2007/0115937 A1 (hereinafter Wu) as applied to claim 15 above, and further in view of Gauvreau et al US 2005/0138352 A1 (hereinafter Gauvreau).
As to claim 17, the Yang-Araki-Wu combination does not teach the system of claim 15, wherein the authenticating is further based on authenticating a signature or payload value within at least one of the plurality of passcode packets (i.e. signature of credential packet) [0012]. 
Gauvreau teaches that the authenticating is further based on authenticating a signature or payload value within at least one of the plurality of passcode packets (i.e. authenticating signatures of packets) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Araki-Wu combination so that the authenticating would have been further based on authenticating a signature or payload value within at least one of the plurality of passcode packets.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Araki-Wu combination by the teaching of Gauvreau because signatures provides a more secure manner in which to authenticate packets [0013].
19.  Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2020/0322378 A1, Araki et al US 2003/0056097 A1 (hereinafter Araki) and Wu et al US 2007/0115937 A1 (hereinafter Wu) as applied to claim 15 above, and further in view of Pemble U.S. Patent No. 7,257,469 B1.
As to claim 18, the Yang-Araki-Wu combination does not teach the system of claim 15, wherein the operations further comprise updating a feature available in an avionics system based on the authenticating. 
Pemble teaches updating a feature available in an avionics system based on the authenticating (i.e. the authorization codes enables for updating the avionics device) [column 7, lines 24-34]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Araki-Wu combination so that a feature available in an avionics system would have been updated based on the authenticating. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Araki-Wu combination by the teaching of Pemble because it helps for delivering updates to an avionics device or system [column 1, lines 6-9].
20.  Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2020/0322378 A1, Araki et al US 2003/0056097 A1 (hereinafter Araki) and Wu et al US 2007/0115937 A1 (hereinafter Wu) as applied to claim 15 above, and further in view of Von Bokern et al US 2014/0181893 A1 (hereinafter Von Bokern).
As to claim 19, the Yang-Araki-Wu combination does not teach the system of claim 15, wherein the operations further comprise establishing a secure session with the client device based on the authenticating the client device. 
Von Bokern teaches establishing a secure session with the client device based on the authenticating the client device (i.e. secure session is based on identity verification of the client device) [0066]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Araki-Wu combination so that a secure session would have been established with the client device based on the authenticating the client device. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Araki-Wu combination by the teaching of Von Bokern because it helps protect data during communications [0002].
21.  Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2020/0322378 A1, Araki et al US 2003/0056097 A1 (hereinafter Araki) and Wu et al US 2007/0115937 A1 (hereinafter Wu) as applied to claim 15 above, and further in view of Bentley et al US 2016/0065655 A1 (hereinafter Bentley).
As to claim 20, the Yang-Araki-Wu combination does not teach receiving a command packet from the client device, wherein the authenticating is further based on the port identifier from which the command packet is received.  The Yang-Araki-Wu combination does not teach executing one or more instructions included in the command packet based on the authenticating. 
Bentley teaches receiving a command packet from the client device (i.e. command packet from client computing device) [0126], wherein the authenticating is further based on the port identifier from which the command packet is received (as discussed above).  Bentley teaches executing one or more instructions included in the command packet based on the authenticating (i.e. executing command) [0126]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Araki-Wu combination so that a command packet would have been received from the client device, wherein the authenticating would have been further based on the port identifier from which the command packet was received.  One or more instructions would have been executed included in the command packet based on the authenticating. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Yang-Araki-Wu combination by the teaching of Bentley because it helps prevent localized restrictions that may constrain an ability of a computing device to perform various operations [0002].
Relevant Prior Art
22.  The following references have been considered relevant by the examiner:
A.  Huxham US 2014/0215642 A1 directed to a gateway device that prevents unauthorized client devices from connecting to the host network of the gateway device [abstract].
B.  Okita et al US 2011/0238817 A1 directed to a network monitoring server, and more particularly to a network monitoring server that manages a failure monitoring function provided in a network device in order to detect a failure in a communication network [0002].
C.  Madnani et al US 2007/0208836 A1 directed to a storage array that presents virtual arrays to hosts through use of virtual port IDs [abstract].
Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492